                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 United States of America,                           Criminal No. 18-263 (DWF/ECW)

                     Plaintiff,

 v.                                                   ORDER ADOPTING REPORT
                                                       AND RECOMMENDATION
 Marcus Anthony Mattox,
 a/k/a Marcus Anthony Mattox,
 a/k/a M-Nutt,
 a/k/a Marcus Anthony Maddox,

                     Defendant.



      This matter is before the Court upon Defendant Marcus Anthony Mattox’s

(“Defendant”) objections (Doc. No. 59) to Magistrate Judge Elizabeth Cowan Wright’s

April 3, 2019 Report and Recommendation (Doc. No. 57) insofar as it recommends that:

(1) Defendant’s Motion to Suppress Statements be denied; and (2) Defendant’s Motion to

Suppress Items Obtained by Warrantless Seizure be denied. The Government filed a

response to Defendant’s objections on May 14, 2019. (Doc. No. 61.)

      The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Defendant’s objections. In the Report and Recommendation, the Magistrate Judge

carefully considered the totality of the circumstances to recommend that Defendant’s

motion to suppress statements should be denied because he was not in custody when he

made the statements, and the statements were voluntary. The Magistrate Judge further
explained that because Defendant did not have a reasonable expectation of privacy in his

hospital room when he self-admitted himself for gunshot wounds and a police officer was

lawfully present, the plain-view exception applies to Defendant’s bloody clothing and his

motion to suppress should be denied.

       Defendant objects to the Report and Recommendation’s finding that his statements

should not be suppressed because the totality of the circumstances demonstrates that his

statements were involuntary. Specifically, Defendant contends that while the Report and

Recommendation “correctly concluded that Miranda warnings were not required, it erred

in failing to give any consideration to the lack of warnings in evaluating the totality of the

circumstances.” (Doc. No. 59 at 4.) The Government contends that Defendant’s

objection places too much emphasis on Miranda warnings and fails to credit the Report

and Recommendation with having considered the totality of the circumstances, including

important questions such as whether Defendant was under the influence of medication

and whether the officers engaged in coercive acts.

       Defendant also objects to the Report and Recommendation’s finding that his

clothing should not be suppressed. He contends that because he had a reasonable

expectation of privacy in his public hospital room and the officer who seized his bloody

clothing did not have a warrant, the officer was not lawfully present and the plain-view

exception does not apply. The Government contends that the Report and

Recommendation thoroughly considered this argument and properly rejected it.



                                              2
      The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. 636(b)(1) and Local

Rule 72.2(b). After a careful review of Defendant’s objections, the Court finds no reason

to depart from the Magistrate Judge’s recommendations. Based upon the Report and

Recommendation of the Magistrate Judge and upon all of the files, records, and

proceedings herein, the Court hereby enters the following:

                                        ORDER

      1.     Defendant Marcus Anthony Mattox’s objections (Doc. No. [59]) to

Magistrate Judge Elizabeth Cowan Wright’s April 3, 2019 Report and Recommendation

are OVERRULED.

      2.     Magistrate Judge Elizabeth Cowan Wright’s April 3, 2019 Report and

Recommendation (Doc. No. [57]) is ADOPTED.

      3.     Defendant Marcus Anthony Mattox’s Motion to Suppress Statements (Doc.

No. [30]) is DENIED.

      4.     Defendant’s Motion to Suppress Items Obtained by Warrantless Seizure

(Doc. No. [31]) is DENIED.

Dated: June 3, 2019               s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                            3
